DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 05/09/2022c have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4. 	Claims 1, 15, 17--20 and 39, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the independent claims 1 and 39, it remains unclear from the claim language how the ‘alignment structure’ can be defined relative to the ‘enclosing wall’ that is not even included as part of the claimed invention, nor defined by the claim language. It remains also unclear how an ‘alignment’ feature of an unspecified structure can constitute the ‘majority’ of the ‘wall’ also having an unspecified structure. It is further unclear from the claim language what structural features must configure the light source for the intended pulse operation. It is emphasized that, lacking any structural features required by the claim language to provide for pulsing the light, it is assumed throughout this examination that any light source can be configured for such mode of operation. Further, in claims 1 and 39, in the respective lines 9, the ‘beam steering’ lacks antecedent basis, and it is unclear whether or not this ‘beam-steering’ is the same as the ‘bean steering assembly’ recited in the preceding lines. Consistent terminology is advised.  Claim 1 also fails to set forth any structural inter-relationships between the ‘pulsed circuit board’ and the ‘alignment structure’ supporting the other components as recited. The same consideration applies to claim 39, with respect to the ‘driver’. It is also unclear what structural features of the ‘driver’ must configure it for the intended functionality. 
In claim 19, it remains unclear from the claim language what structural features must configure the beam-steering assembly for the intended functionalityas recited. 

Response to Arguments

5.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Drawings

6.	The drawings remain objected to under 37 CFR 1.83(a). It is maintained that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘’movable members’, the ‘pulsed source circuit board’ and the wall ‘majority’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  The objection to the drawings will not be held in abeyance.  
Conclusion

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798